Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dmitry Zuev, Ph.D. on Thursday, March 25, 2021 @11:13 am.

The application has been amended as follows: 
In the Claims
Claim 1, page 3, line 1 of the page:

    PNG
    media_image1.png
    244
    340
    media_image1.png
    Greyscale
,  ”  .

Cancel Claim 11.

Claim 18, line 6 of the claim:
	replace “or  
    PNG
    media_image2.png
    151
    401
    media_image2.png
    Greyscale
”   
with  -- or 
    PNG
    media_image3.png
    210
    556
    media_image3.png
    Greyscale
 -- . 




Rejoinder
	Withdrawn claim 4, directed to the prodrug of claim 1, has now been rejoined and is also allowed.


Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 

Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private 
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



March 25, 2021
Book XXV, page 31